Citation Nr: 1735942	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD) and emphysema.  

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include anxiety.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Travel Board hearing in April 2017.  A transcript is of record.  

The issue of entitlement to an increase in rating for service-connected PTSD has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board has determined that additional development is needed prior to appellate review, and the case is REMANDED for the following action:

1.  Contact the Veteran and after obtaining  a listing of all VA facilities he has used since 2008, obtain such records and place in the VBMS file. (During his hearing with the undersigned, indicated that he had "gone to Veterans" since 2008; review of the records currently held indicate substantial clinical consultations for a multitude of active problems, with records documenting the period of January 2008 to November 2012, and from September 2015 to June 2016.  

2.  After any appropriate clarification with the Veteran, contact the National Personnel Records Center and/or any other appropriate U.S. Government records depository and research the Veteran's assertion that while assigned to the 
569th Transportation Company in Thailand, his duties  caused him to be exposed to a variety of environmental toxins, to include lead and dust as due to bombing of roadways by B-52 aircraft.  

If possible, the NPRC should provide comment as to if the area proximate to the Veteran's service was subject to extensive lead poisoning on account of strategic bombardment efforts by the U.S. Air Force, or if the Veteran was otherwise exposed to a hazard of environmental toxin exposure on account of delivering munitions to Army and Air Force units in that nation.  

3.  The RO should review the record after obtaining the outstanding federal records, and should it be deemed necessary on account of the evidence obtained, should schedule any VA examinations which may be warranted under jurisprudential precedent.  Regardless of any development conducted, the RO should remove records of a separate Veteran contained in the electronic claims file, and should re-adjudicate the Veteran's claims on a de novo basis.  Should the claims remain denied, a supplemental statement of the case should be issued and the claims should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






